 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1188 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2010 
Mr. Griffith (for himself, Mr. Boehner, Mr. Cantor, Mr. Tiahrt, Mr. Burton of Indiana, Ms. Jenkins, Mr. Inglis, Mr. Roe of Tennessee, Mr. Lance, Mr. Bachus, Mr. Olson, Mr. Aderholt, Mr. Upton, Mr. Chaffetz, Mr. Rogers of Michigan, Mr. Heller, Mrs. Capito, Mr. Graves, Mr. Duncan, Mr. Fortenberry, Mrs. Miller of Michigan, Mr. Shuster, Mr. Issa, Mr. Roskam, Mr. Conaway, Mr. Rooney, Mr. Broun of Georgia, Mr. Flake, Mr. Rehberg, Mr. Paul, Mr. Blunt, Mrs. Schmidt, Mr. Brady of Texas, Mr. Poe of Texas, Mr. Wilson of South Carolina, Mr. Jordan of Ohio, Mr. King of Iowa, Mr. Bishop of Utah, Mr. Gingrey of Georgia, Mr. Shimkus, Mr. Franks of Arizona, Mr. Pence, Mr. Manzullo, Mr. Gohmert, Mr. Shadegg, Mr. Hensarling, Mr. Neugebauer, Mr. Bilirakis, Mrs. McMorris Rodgers, Mr. Hastings of Washington, Mr. Cassidy, Mr. LoBiondo, Mr. Goodlatte, Mr. Schock, Mr. McCaul, Mr. Rohrabacher, Mr. Boozman, Mr. Rogers of Kentucky, Mr. Buyer, Mr. Cole, Mr. Luetkemeyer, Mr. Moran of Kansas, Mr. Culberson, Mr. Gallegly, Mr. Stearns, Mr. Hall of Texas, Mr. Barrett of South Carolina, Mr. Kline of Minnesota, Mr. Simpson, Mr. Bonner, Mr. Lee of New York, Ms. Granger, Mr. Platts, Mr. Walden, Mr. McCotter, Mr. Smith of Texas, Mr. Sensenbrenner, Mr. Smith of Nebraska, Mr. Coble, Mr. Harper, Mr. Alexander, Mr. Johnson of Illinois, Mr. LaTourette, Mr. Buchanan, Ms. Fallin, Mr. Young of Alaska, Mr. Burgess, Mr. Turner, Mr. Dent, Mr. Pitts, Mr. Wittman, Mr. Akin, Mr. Lewis of California, Mr. Souder, Mr. Terry, Mr. Sam Johnson of Texas, Mr. Sessions, Mr. Westmoreland, Mr. Austria, Mr. Sullivan, Mr. Scalise, Mr. Marchant, Mr. Price of Georgia, Mr. Linder, Mr. Forbes, Mr. McHenry, Mr. Rogers of Alabama, Mr. Taylor, Mr. Frelinghuysen, Mr. Boustany, Mr. Carter, Mr. Davis of Kentucky, Mrs. Blackburn, Mr. Coffman of Colorado, Ms. Ginny Brown-Waite of Florida, Ms. Foxx, Mr. Lincoln Diaz-Balart of Florida, and Mr. Fleming) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Ensuring an up or down vote on certain health care legislation. 
 
 
That the Committee on Rules may not report a rule or order that provides for disposition of the Senate amendments to H.R. 3590, an Act entitled The Patient Protection and Affordable Care Act, unless such rule or order provides for— 
(1)at least one hour of debate, equally divided and controlled by the majority leader and the minority leader, or their designees; and 
(2)a requirement that the Speaker put the question on disposition of the Senate amendments and that the yeas and nays be considered as ordered thereon. 
 
